        Case 1:20-cv-00298-LY Document 27-1 Filed 04/02/20 Page 1 of 1




                                    Jay M. Wolman
                                   Federal Court Admissions

                                                                 Date of          Good
                       Title of Court                           Admission        Standing
Supreme Court of the United States                              06/20/2005         Yes
U.S. Court of Appeals for the First Circuit                     05/04/2009         Yes
U.S. Court of Appeals for the Second Circuit                    11/14/2012         Yes
U.S. Court of Appeals for the Sixth Circuit                     02/11/2019         Yes
U.S. Court of Appeals for the Ninth Circuit                     10/04/2018         Yes
U.S. Court of Appeals for the Tenth Circuit                     10/16/2017         Yes
U.S. Court of Appeals for the Eleventh Circuit                  08/09/2018         Yes
U.S. Court of Appeals for the District of Columbia Circuit      07/31/2019         Yes
U.S. District Court for the District of Connecticut             01/14/2013         Yes
U.S. District Court for the District of Massachusetts           11/16/2006         Yes
U.S. District Court for the District of Columbia                11/03/2003         Yes
U.S. District Court for the Eastern District of New York        01/08/2016         Yes
U.S. District Court for the Southern District of New York       01/08/2016         Yes
U.S. District Court for the Western District of New York        04/19/2017         Yes


                                        State Bar Admissions

               State                       Bar No.     Date of Admission     Good Standing
   State of Connecticut (motion)           433791         09/28/2012             Yes
 Commonwealth of Massachusetts             666053         07/17/2006             Yes
             (motion)
 State of New York (examination)          3907052         03/28/2001             Yes
   District of Columbia (motion)           473756         09/14/2001             Yes
